

Exhibit 10.3


IXIA
SECOND AMENDED AND RESTATED IXIA 2008 EQUITY INCENTIVE PLAN, AS AMENDED
Restricted Stock Unit Award Agreement




Ixia (“Company”) hereby grants to you a Restricted Stock Unit Award (this “RSU
Award”) under the Ixia Second Amended and Restated Ixia 2008 Equity Incentive
Plan (the “Plan”), as set forth below. Capitalized terms defined in the Plan but
not in this Agreement shall have the meanings given to them in the Plan.


Name:    


Date of Grant:    


Target Number of     
Restricted Stock Units
(“Target RSUs”):    


Nature of
Restricted Stock Units:
Each Restricted Stock Unit (“RSU”) represents the right of the Participant to
receive one share (“Share”) of Company Common Stock to be issued and delivered
at the end of the applicable vesting period, subject to the risk of cancellation
as described herein and in the Plan.



Performance Period:
The Performance Period for this award begins on January 1, 2016 and ends on
December 31, 2017 (the “Performance Period”).



Combined 2016-2017
Non-GAAP Operating
Profit Objectives for
Performance Period:
On the date of grant of this RSU Award, the Compensation Committee of the
Company’s Board of Directors (the “Committee”) has established for the
Performance Period the Combined 2016-2017 Non-GAAP Operating Profit per Average
Number of Shares Outstanding (as defined in Exhibit A) threshold and target
objectives set forth in Exhibit A attached hereto (together, the “Objectives”).
This RSU Award Agreement shall be accompanied by a written notification setting
forth the dollar amounts of the Objectives.



Earned RSUs:
If the Company achieves in excess of the Threshold Objective (as defined in
Exhibit A and as set forth in Exhibit B) for the Performance Period, then the
RSUs will become earned and subject to vesting based on the extent to which the
Target Objective (as defined in Exhibit A and as set forth in Exhibit B) has
been achieved, provided you remain an Employee of the Company from the date
hereof through the date on which the Committee completes the confirmation and
certification process as described below. The number of RSUs that become earned
and subject to vesting (“Earned RSUs”) will be determined by multiplying (i) the
Percentage of Target RSUs earned, as determined in accordance with Exhibit B, by
(ii) the number of Target RSUs set forth above. If the calculation of the number
of Earned RSUs eligible for



1



--------------------------------------------------------------------------------




vesting results in a fractional number of RSUs, then the number of Earned RSUs
eligible for vesting will be rounded down to the nearest whole number.


Committee Confirmation
and Certification:
Within 30 days following the Company’s filing with the Securities and Exchange
Commission of the Company’s Annual Report on Form 10‑K (including the Company’s
consolidated financial results) for the year ending December 31, 2017, the
Committee will (i) confirm in writing the extent to which the Target Objective
has been met and (ii) certify the number of RSUs, if any, that have become
earned and eligible for vesting and that the number has been accurately
determined in accordance with the terms and conditions of this RSU Award. Except
as provided in Sections 5 or 6 of the Restricted Stock Unit Terms and Conditions
attached hereto, no RSUs granted under this RSU Award shall be considered earned
prior to the date on which the Committee completes the confirmation and
certification process described herein (the “Committee Certification”).



Vesting Schedule:
Except as otherwise provided in or contemplated by Sections 5 or 6 of the
Restricted Stock Unit Terms and Conditions attached hereto, to the extent that
the RSUs become earned and eligible for vesting, (i) 50% of the Earned RSUs will
vest on, and the Shares covered thereby will automatically be issued and
delivered within five business days after the date of the Committee
Certification described above and (ii) the remaining 50% of the Earned RSUs will
vest and the Shares represented thereby will be automatically issued and
delivered in eight equal quarterly installments commencing on June 1, 2018, and
continuing on the 1st day of the third calendar month of each calendar quarter
thereafter, provided you remain an Employee of the Company from the grant date
through the applicable vesting date.

Forfeiture:
Except as otherwise provided in or contemplated by Section 5 and 6 of the
Restricted Stock Unit Terms and Conditions attached hereto, if you cease to
serve as an Employee of the Company (or any of its affiliates), then all
unearned RSUs and all Earned RSUs that are then unvested shall automatically be
cancelled and forfeited for no value.

In addition, if the Company achieves less than the Threshold Objective for the
Performance Period, then no RSUs shall be earned, and this RSU Award shall
automatically be cancelled and forfeited for no value, effective as of the date
of the Committee Certification.
In the event that the RSUs become earned and eligible for vesting and the
Company is thereafter required to restate its consolidated financial statements
for the Company’s 2016 and/or 2017 fiscal years, the Committee shall cause the
cancellation and forfeiture, without the payment of any consideration therefor,
of all Earned RSUs that are then unvested and that the Committee determines
would not have been earned had the Company’s consolidated financial statements
that are the subject of such restatement(s) been correctly stated and used to
measure the extent to which the Company achieved the Objectives for purposes of
this RSU Award.


2



--------------------------------------------------------------------------------




Taxes:
Payment of any applicable taxes in connection with any Earned RSUs must be made
by check or in such other manner as is permitted by the Company at the time of
vesting (see Section 4 of the Restricted Stock Unit Terms and Conditions
attached hereto).

This Restricted Stock Unit Award Agreement (this “RSU Award Agreement”) consists
of (i) the first three pages hereof, (ii) Exhibits A and B attached hereto, and
(iii) the Restricted Stock Unit Terms and Conditions attached hereto. This
Agreement is entered into effective on the date of grant specified as on the
cover page hereof. By your acceptance, you agree that this RSU Award is subject
in all respects to the terms and conditions of the Plan, as modified herein.
Copies of the Plan and Prospectus containing information concerning the Plan are
attached or are available on Ixia’s internal website at http://sharepoint/hr/.


IXIA




By:            
    
    






            
Participant        
















3



--------------------------------------------------------------------------------




Exhibit A


CERTAIN DEFINITIONS




For purposes of this RSU Award Agreement, including the Restricted Stock Unit
Terms and Conditions attached hereto, the following capitalized terms shall have
the meanings given to them below:


2009 Officer Severance Plan. “2009 Officer Severance Plan” shall mean the
Company’s Officer Severance Plan (as Amended and Restated effective February 12,
2016), including any amendments thereto.
Cause. “Cause” shall have the meaning set forth in the 2009 Officer Severance
Plan.
Change in Control. “Change in Control” shall have the meaning set forth in the
2009 Officer Severance Plan.
Good Reason. “Good Reason” shall have the meaning set forth in the 2009 Officer
Severance Plan.
Non-GAAP Operating Profit. “Non-GAAP Operating Profit” for either the Company’s
2016 or 2017 fiscal year shall mean the Company’s operating income from
continuing operations calculated on a consolidated basis for the applicable
fiscal year, less interest expense and excluding the effects of equity incentive
compensation expense, restructuring charges, officer severance compensation,
impairment charges, acquisition-related amortization and other
acquisition-related charges, and similar charges.
Average Number of Shares Outstanding. “Average Number of Shares Outstanding” for
either 2016 or 2017 shall mean the weighted number of Shares of the Company’s
Common Stock outstanding during the applicable fiscal year.
Non-GAAP Operating Profit per Average Number of Shares Outstanding. The
Company’s Non-GAAP Operating Profit per Average Number of Shares Outstanding for
either 2016 or 2017 shall be equal to the Company’s Non-GAAP Operating Profit
for the applicable fiscal year divided by the Average Number of Shares
Outstanding for such year.
Combined 2016-2017 Non-GAAP Operating Profit per Average Number of Shares
Outstanding. The Company’s Combined 2016-2017 Non-GAAP Operating Profit per
Average Number of Shares Outstanding shall be equal to the sum of the Company’s
Non-GAAP Operating Profit per Average Number of Shares Outstanding for each of
2016 and 2017.
Threshold Objective. Threshold Objective shall mean $ .
Target Objective. Target Objective shall mean $ .


4



--------------------------------------------------------------------------------




Exhibit B


PERCENTAGE OF TARGET RESTRICTED STOCK UNITS EARNED




The percentage of Target RSUs earned by the Participant will be based on the
Combined 2016-2017 Non-GAAP Operating Profit per Average Number of Shares
Outstanding and will be determined in accordance with the following table. If
the Company’s actual performance results fall between two of the percentages in
the “Percentage of Target Objective Achieved” column, then straight-line
interpolation will be used to determine the “Percentage of Target RSUs Earned.”
Combined 2016-2017 Non-GAAP Operating Profit per Average Number of Shares
Outstanding
Percentage of Target Objective Achieved
Percentage of
Target RSUs Earned
$             
90
%
0
%
$             
95
%
50
%
$             
100
%
100
%
$             
105
%
125
%
$             
110
%
150
%





If, for example, the Company achieves exactly 95% of the Target Objective (i.e.,
$ ), then the Percentage of Target RSUs Earned would be equal to 50% (i.e., 50%
of the number of Target RSUs set forth on the cover page hereof).
If, however, the Company achieves 105% of the Target Objective (i.e., $ ), then
the Percentage of Target RSUs Earned would be equal to 125% (i.e., 125% of the
number of Target RSUs set forth on the cover page hereof).
If the Company achieves 110% or more of the Target Objective (i.e., $ or above),
then the Percentage of Target RSUs Earned would be equal to 150% in all such
instances (i.e., 125% of the number of Target RSUs set forth on the cover page
hereof). No more than 150% of the Target RSUs may be earned under this RSU
Award.
If any of the Company’s existing business units or any other portion of the
Company’s business is required, for purposes of accounting treatment, to be
treated as a discontinued operation prior to January 1, 2018, then all or some
of the percentages listed in the column titled “Percentage of Target RSUs
Earned” above may be reduced by the Committee in its sole discretion.
In addition, to the extent that during any continuous 90-day period ending on or
before December 31, 2017 and other than as a result of voluntary employee
resignations, the Company reduces the total number of full-time employees of the
Company and its subsidiaries by more than 20 persons without the approval of the
Company’s Board of Directors, then all or some of the percentages listed in the
column titled “Percentage of Target RSUs Earned” above may be reduced by the
Committee in its sole discretion.




5



--------------------------------------------------------------------------------








SECOND AMENDED AND RESTATED IXIA 2008 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement ‑ Restricted Stock Unit Terms and
Conditions


The following Restricted Stock Unit Terms and Conditions apply to the RSU Award
granted by Ixia (“Company”) to the Participant whose name appears on the RSU
Award Agreement cover page to which these Restricted Stock Unit Terms and
Conditions are attached.
1.
Second Amended and Restated Ixia 2008 Equity Incentive Plan. This RSU Award is
in all respects subject to the terms, definitions and provisions of the Second
Amended and Restated Ixia 2008 Equity Incentive Plan (the “Plan”) adopted by
Ixia and incorporated herein by reference. Capitalized terms defined in the Plan
but not defined in this Restricted Stock Unit Award Agreement shall have the
meanings given to them in the Plan.

2.
Vesting of Restricted Stock Units Awards.

(a)
Upon each vesting date for an installment of Earned RSUs under the RSU Award
(each, a “Vesting Date”), one share of Company Common Stock shall be issuable
for each Earned RSU that vests on such date, subject to the terms and provisions
of the Plan and this RSU Award Agreement. Following vesting, the Company will
issue and transfer Shares to the Participant as soon as administratively
feasible and following satisfaction of any required withholding tax obligations
as provided in Section 4 below. Notwithstanding anything to the contrary set
forth herein, delivery of Shares pursuant to this RSU Award (including delivery
contemplated by or pursuant to Sections 5 or 6 hereof) shall be made no later
than 2 ½ months after the close of the Company’s first taxable year in which
such Shares are no longer subject to a substantial risk of forfeiture (within
the meaning of Section 409A of the Code).

(b)
To the extent the Earned RSUs vest and Shares are issued and delivered to the
Participant, such Shares will be free of the terms and conditions of this RSU
Award Agreement.

(c)
No rights of a shareholder shall exist with respect to the RSUs as a result of
the mere grant of the RSUs. Such rights shall exist only after issuance of the
Shares following the applicable Vesting Date.

3.
Delivery of Shares upon Vesting of RSUs. Except as may otherwise be provided
under Section 6 below, Earned RSUs (if not previously forfeited) will
automatically be settled on or about the Vesting Dates set forth in this RSU
Award Agreement, provided the Participant remains employed with the Company from
the date of grant through the applicable Vesting Date. The Company may make
delivery of Shares upon vesting of Earned RSUs either by (i) delivering one or
more stock certificates representing such Shares to the Participant, registered
in the name of the Participant, or (ii) electronically depositing such Shares
into an online securities account maintained for the Participant as an employee
of the Company with E*Trade Securities LLC (“E*Trade”) or such other brokerage
firm as may be designated by the Company in connection with any Company plan or
arrangement providing for investment in Common Stock of the Company. All
certificates for Shares and all Shares shall be subject to such stop transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange or quotation
system upon which the Shares are then listed or quoted, and any applicable
Federal or state securities law, and the Company may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.



-1-



--------------------------------------------------------------------------------





4.
Taxes.

(a)
Participant Responsibility. The Participant is responsible for any federal,
state, local or other income, employment or other applicable taxes required to
be withheld under Federal, state, local or other law in connection with: (i) the
vesting of the RSU Award and the issuance and delivery of Shares to the
Participant, or (ii) any other event occurring pursuant to this RSU Award
Agreement or the Plan (collectively, “Taxes”). The Participant acknowledges that
in connection with the issuance of Shares upon the vesting of Earned RSUs, the
Company is required to withhold from the Participant an amount that is
sufficient to satisfy the Company’s Tax withholding obligations. Notwithstanding
any contrary provision of this RSU Award Agreement or the Plan, no Shares will
be issued to the Participant (or his or her estate, if applicable) upon vesting
of Earned RSUs unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Participant with respect to the withholding and
payment of Taxes which the Company determines must be withheld with respect to
such Shares. Notwithstanding any contrary provision of this RSU Award Agreement
or the Plan, no Shares will be issued to the Participant upon vesting of any
Earned RSUs after the fifteenth day of the third month of the calendar year
following the calendar year in which such RSU vests. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may (but is not required to) permit the Participant to satisfy such Tax
withholding obligations in any of the following ways:

(i)
Payment in Cash. The Participant may elect to pay to the Company an amount
sufficient to cover such Taxes by delivering to the Company a check or by making
a cash deposit in the Participant’s brokerage account with E*Trade or such other
brokerage firm as may be designated by the Company in connection with any
Company plan or arrangement providing for investment in Common Stock of the
Company.

(ii)
Sell to Cover. Through a special sale and remittance procedure commonly referred
to as a “sell to cover” transaction pursuant to which the Participant (or any
other person(s) entitled to receive the Shares upon vesting) shall concurrently
provide irrevocable written instructions:

1)
to such third party service provider as may be designated by the Company,
including without limitation E*Trade (through the Participant’s on-line account)
or such other brokerage firm as may be designated by the Company in connection
with any Company plan or arrangement providing for investment in Common Stock of
the Company to effect the immediate sale of a sufficient number of the Shares
acquired upon the vesting of the Shares to enable such brokerage firm to remit,
out of the sales proceeds available upon the settlement date, sufficient funds
to the Company to cover all applicable federal, state and local income and
employment taxes required to be withheld by the Company by reason of such sale;
and

2)
to the Company to deliver any certificate(s) or other evidence of ownership for
such sold Shares directly to such third party (e.g., E*Trade or other designated
third party) in order to complete the sales transaction.



-2-



--------------------------------------------------------------------------------





(iii)
Payment by Withholding of Shares at Participant Election (Net Issuance). Through
a special procedure commonly referred to as a “net issuance” transaction
pursuant to which the Participant (or any other person(s) entitled to receive
the Shares upon vesting) shall provide irrevocable written instructions to the
Company or to such third party service provider as may be designated by the
Company, including without limitation E*Trade (through the Participant’s on-line
account) or such other brokerage firm as may be designated by the Company in
connection with any Company plan or arrangement providing for investment in
Common Stock of the Company, to retain that number of whole Shares which would
otherwise be deliverable in connection with the RSU Award upon vesting and which
have a Fair Market Value sufficient to satisfy the amount of the Taxes required
to be withheld; provided, however, that such method of paying taxes shall only
be available to the Participant if, when, and to the extent following the date
of grant of this RSU Award, the Committee expressly authorizes the Participant
to utilize such method. “Fair Market Value” for this purpose shall be as
determined in the Plan as of the applicable Vesting Date.

(b)
Payment by Withholding of Shares at Company’s Election. In the Company’s sole
discretion and in lieu of the Participant’s election under Section 4(a)(ii), the
Company may elect to retain that number of whole Shares which would otherwise be
deliverable in connection with the RSU Award upon vesting and which have a Fair
Market Value sufficient to satisfy the amount of the Taxes required to be
withheld. “Fair Market Value” for this purpose shall be as determined in the
Plan as of the applicable Vesting Date.

(c)
Company Rights. Any elections permitted to be made pursuant to this Section 4
shall be made in writing or via electronic transmission on such form or in such
manner as shall be prescribed by the Company for such purpose. The Company also
reserves the right to withhold Taxes, in accordance with any applicable law,
from any compensation or other amounts payable to the Participant.

5.
Termination of Employment Not Involving a Change in Control.

(a)
Participant Not Eligible for Severance Plan Benefits. If the Participant ceases
to serve as an Employee of the Company and does not become eligible for
severance benefits under the 2009 Officer Severance Plan by reason of such
termination, any unearned RSUs and any Earned RSUs that are then unvested shall
automatically be cancelled and forfeited for no value on the termination date.

(b)
Participant Eligible for Severance Plan Benefits. Notwithstanding any provision
to the contrary herein, if the Participant ceases to serve as an Employee of the
Company and becomes eligible for severance benefits pursuant to Section 3 of the
2009 Officer Severance Plan (and not on account of a Change in Control as
provided in Section 6 thereof) by reason of such termination, Earned RSUs that
are then unvested shall be subject to acceleration as provided in the 2009
Officer Severance Plan (i.e., Earned RSUs that would have vested within the 12
months following the Participant’s termination date shall vest on the
termination date). For purposes of clarification, in the event of any such
termination, unearned RSUs shall not be subject to acceleration under the 2009
Officer Severance Plan.



-3-



--------------------------------------------------------------------------------





6.
Change in Control.

(a)
Target RSUs Become Earned if Change in Control Occurs Prior to Committee
Certification. In the event that a Change in Control occurs prior to the
Committee Certification, 100% of the Target RSUs shall automatically become
earned effective immediately prior to such Change in Control. 50% of such Earned
RSUs shall vest, and the Shares covered thereby will automatically be issued and
delivered to the Participant, on March 15, 2017 or, if such Change in Control
occurs subsequent to March 15, 2017, then immediately prior to such Change in
Control. The remaining 50% of the Earned RSUs shall vest, and the Shares covered
thereby shall automatically be issued and delivered to the Participant, in eight
equal quarterly installments commencing on May 15, 2017 and continuing on the
15th day of the second calendar month of each calendar quarter thereafter as
long as the Participant remains an employee of the Company (or any of its
affiliates or any successor) from the RSU grant date through the applicable
vesting date. In the event that the Participant earns 100% of his or her Target
RSUs pursuant to this Section 6(a), the Participant will not have any right to
earn any additional RSUs under this RSU Award Agreement.

(b)
Acceleration of Vesting if Change in Control Occurs after Committee
Certification (for Earned RSUs That Will Not Continue in Effect Following Change
in Control). In the event that any Earned RSUs (including, without limitation,
any RSUs that become Earned RSUs pursuant to Section 6(a) above) will not
continue in effect following a Change in Control and/or are not assumed by a
successor to the Company in connection with a Change in Control as contemplated
by Section 15(b) of the Plan, all such Earned RSUs that are then unvested shall
vest, and the Shares covered thereby will automatically be issued and delivered
to the Participant, immediately prior to such Change in Control.

(c)
Acceleration of Vesting Following Change in Control (for Earned RSUs That
Continue in Effect Following Change in Control). In the event that Earned RSUs
(including, without limitation, any RSUs that become Earned RSUs pursuant to
Section 6(a) above) continue in effect following a Change in Control, including
as a result of assumption by a successor as contemplated by Section 15(b) of the
Plan, then the Earned RSUs shall vest, and the Shares covered thereby will
automatically be issued and delivered to the Participant, in accordance with the
terms and conditions of this RSU Award Agreement; provided, however, that if,
within two years following such Change in Control and prior to the vesting in
full of the Earned RSUs, the Participant’s employment is terminated (A) by the
Company or its successor (or any of its affiliates) for any reason other than a
termination for Cause (as defined in the 2009 Officer Severance Plan) or (B) by
the Participant for Good Reason (as defined in the 2009 Officer Severance Plan),
then all then unvested Earned RSUs shall automatically become fully vested, and
the Shares covered thereby will automatically be issued and delivered to the
Participant, on or about the effective date of such termination. If any such
termination is a termination for Cause or effected by the Participant other than
for Good Reason, then all then unvested Earned RSUs shall automatically be
cancelled and forfeited by the Participant for no value as of the effective date
of such termination.

(d)
Pre-Change in Control Termination of Employment.

Earned RSUs. Notwithstanding any provision to the contrary herein, if the
Participant’s employment is terminated by the Company prior to but on account of
a Change in Control (as determined in the sole discretion of the Committee) and
the Participant becomes eligible for severance benefits pursuant to Section 6 of
the 2009 Officer Severance Plan by reason of


-4-



--------------------------------------------------------------------------------





such termination, any Earned RSUs that are then unvested shall be subject to
acceleration as provided in the 2009 Officer Severance Plan (i.e., all such
Earned RSUs shall vest on the termination date).
Unearned RSUs. If any such termination occurs prior to Committee Certification,
then notwithstanding anything to the contrary herein or in the Plan and solely
for purposes of this RSU Award, the Participant shall continue to be deemed an
Employee and the unearned RSUs shall remain eligible to be earned either
pursuant to Committee Certification or pursuant to a Change in Control (as
described in the first sentence of Section 6(a) above). In the event and to the
extent the unearned RSUs become Earned RSUs, the Earned RSUs shall immediately
become fully vested, and the Shares covered thereby shall automatically be
issued and delivered to the Participant on or about the date on which they are
earned, provided such issuance occurs within 2½ months after the close of the
calendar year in which the Participant’s termination date occurred. In the event
such RSUs become earned as provided in the preceding sentence, the Participant
thereafter shall not have any right to earn any additional RSUs under this RSU
Award. Notwithstanding anything herein to the contrary, all unearned RSUs shall
automatically be cancelled and forfeited for no value on the earlier to occur of
(i) the date of Committee Certification, if the Threshold Objective is not met
or (ii) the date that is 2½ months after the close of the calendar year in which
the Participant’s termination occurs.
7.
Nontransferability of RSUs. This RSU Award may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than transfers between
spouses incident to a divorce. Subject to the foregoing and the terms of the
Plan, the terms of this RSU Award shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant. The Shares
issued upon vesting of the RSU Award will not be subject to restrictions on
transfer under this Section 7.

8.
No Dividend Equivalents. The Participant shall not be entitled to receive,
currently or on a deferred basis, any payments (i.e., “dividend equivalents”)
equivalent to cash, stock or other property paid by the Company as dividends on
the Company’s Common Stock prior to the vesting of the RSUs.

9.
No Right of Employment. Neither the Plan nor this RSU Award shall confer upon
the Participant any right to continue in the employment of the Company or limit
in any respect the right of the Company to discharge the Participant at any
time, with or without cause and with or without notice.

10.
Restrictions on Issuance. Shares shall not be issued with respect to this RSU
Award if the issuance of Shares would constitute a violation of any applicable
Federal or state securities law or other applicable law or regulation. As a
condition to the issuance of Shares pursuant to this RSU Award, the Company may
require the Participant to make any representation and warranty to the Company
as may be required by any applicable law or regulation.

11.
Miscellaneous.

(a)
Successors and Assigns. This RSU Award Agreement shall bind and inure only to
the benefit of the parties to this RSU Award Agreement (the “Parties”) and their
respective permitted successors and assigns.

(b)
No Third‑Party Beneficiaries. Nothing in this RSU Award Agreement is intended to
confer any rights or remedies on any persons other than the Parties and their
respective permitted successors or assigns. Nothing in this RSU Award Agreement
is intended to relieve or discharge the obligation or liability of third persons
to any Party. No provision of this RSU



-5-



--------------------------------------------------------------------------------





Award Agreement shall give any third person any right of subrogation or action
over or against any Party.
(c)
Amendments.

(i)
The Committee reserves the right to amend the terms and provisions of this RSU
Award without the Participant’s consent to comply with any Federal or state
securities law.

(ii)
Except as specifically provided in subsection (i) above, this RSU Award
Agreement shall not be changed or modified, in whole or in part, except by
supplemental agreement signed by the Parties. Either Party may waive compliance
by the other Party with any of the covenants or conditions of this RSU Award
Agreement, but no waiver shall be binding unless executed in writing by the
Party making the waiver. No waiver or any provision of this RSU Award Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver. Any consent
under this RSU Award Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.

(d)
Governing Law. To the extent that Federal laws do not otherwise control, the
Plan and all determinations made or actions taken pursuant hereto shall be
governed by the laws of the state of California, without regard to the conflict
of laws rules thereof.

(e)
Severability. If any provision of this RSU Award Agreement or the application of
such provision to any person or circumstances is held invalid or unenforceable,
the remainder of this RSU Award Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby.

* * * *


-6-

